DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the rear-mounted angle iron (Figs. 1 and 3) and the pivoting plate that the base of the imaging device is mounted upon (see Figs. 13 and 18).  
Additionally, in Fig. 2, the bottom/base portion of the appliance should have the reference character 9 rather than another leader line directed to the upright 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
	on page 7, line 12, the angle brace 16 is recited as being between the bottom plate 24 and the attachment plate 12; but in the rest of the specification and drawings the braces 16 are between the base 18 and the attachment plate 12; 
	on page 8, in both line 9 and line 12, “elongated braces 16” should be --elongated braces 20--;
	on page 11, line 1, “beating surface” should be --bearing surface--; and
	on page 11, line 17, “pivot block 20” should be --pivot block 26--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 14, this recites the step of “truncating a base.” The only disclosure in the specification related to truncating the base discusses what appears to be adding an additional base member 18 to the upright’s smaller base (see e.g., Fig. 3 which is comparable to the prior art appliance in Fig. 2).  This enlargement of the base runs contrary to the common definition of the term “truncating” and there is no discussion of how the base is to be truncated. Claim 15 is rejected as being dependent on rejected claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the last clause of this claim recites a feature of the imaging appliance, i.e., the “truncated base.”  This causes the claim to be indefinite as it is unclear whether this feature of the objected intended to be carried is being positively claimed as a feature of the transport interface device. Claims 2-13 are rejected as being dependent on claim 1.
	Additionally, this claim (and claims 3-7, 14-15) is indefinite as it initially claims “one or more elongated braces,” but later only refers to “the elongated braces.” This causes the claim to be indefinite as the subsequent usage appears to be referring only to plural braces when the introductory limitation allows for a single brace. 
	Regarding claim 7, this claim recites the limitation "the elongated members" in its second line.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claims 8-9, similar to claim 1 above, this claim recites that the position of its attachment plate element is dependent on a characteristic (center of gravity of a transported object) of a feature that has not been positively claimed. It is unclear whether a particular imaging appliance is being claimed or if somehow the attachment plate is capable of being positioned relative to any imaging appliance’s center of gravity.
	Regarding claims 10-12, these claims all only recite features of the object that is intended to be transported by the claimed interface device and do not further limit the interface device.  It is unclear whether the recited structures are to be read as somehow a feature or element of the claimed interface device.
	 	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Berry (5,547,035).
	Regarding claim 1 and 13, Berry discloses a pivoting, counterbalanced (e.g., the weight of the drive motor 22 operates as a counterbalance to any load on the cradle 16) transport interface device that can be for an imaging appliance, 5comprising: 
	an attachment plate (angle iron bottom base of assembly 16, see Fig. 1) adapted for securement to a lower region of an upright supporting a rotating scan assembly (e.g., the plate is sufficiently sized and shaped to engage an upright, such as that of the prior art in Fig. 2 of the instant application) of the imaging appliance;
	one or more elongated braces (100) adapted for attachment (e.g., via a pivoting attachment, see Col. 2, line 61) to a transport vehicle (26, generally), the elongated braces configured to bear a weight of the imaging appliance during a pivot 10movement between a vertical deployed position (see Fig. 3) and an angled, stowed position (see Fig. 2);
	a pivoting attachment (66) between the attachment plate (e.g., via the interconnecting frame elements) and the elongated braces (64), the pivoting attachment adapted for rotation of the attachment plate for pivoting the imaging appliance to a stowed position, the stowed position bearing the weight of the imaging appliance on the transport vehicle (see Fig. 2); and
	15the pivoting attachment including a shaft (62) and at least one pivot block (64) configured to bear the weight of a imaging appliance as the imaging appliance is deployed by disposing the upright substantially vertical for bearing the weight on a truncated base of the imaging appliance (e.g., transitioning between the stowed position of Fig. 2 to the deployed/loading/unloading position of Fig. 3 where the transport would place the transported object, such as an imaging appliance upon its support base, such as base 9 of the prior art appliance in Fig 2 of the instant application), the elongated brace (100) disposing the pivot block (64) in a non-interfering rotational communication of the pivot blocks with the transport vehicle (see Figs. 1-3 showing the non-interfering operation of the pivoting cradle 16 relative to the rest of the transport device 26).
	Regarding claim 2, Berry further discloses a bottom plate (e.g., top surfaces of forks 60) that are perpendicular to the attachment plate (angle iron bottom base of 16).  As shown in Fig. 3, the forks 60 extend parallel to the underlying surface when being loaded/unloaded and would be in communication with any bottom base when used to transport an imaging appliance.
	Regarding claims 4-5, Berry further discloses that the elongated front brace (100) that supports the pivot blocks (64) is mounted to the front-most and lower-most distal end of the vehicle, which disposes the pivot blocks (64) at an offset from the vehicle for avoiding rotational interference (see e.g., Fig. 1 showing at least the forward offset that allows the cradle 16 to pivot).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Lang et al. (US 2015/0203137).
	Regarding claims 3 and 6-7, Berry discloses that an elongated structural element (100) mounted to the transport vehicle supports the pivot blocks, but does not disclose that the pivot shaft passes through an opening the elongated brace.
	Lang teaches another transport device that pivots a item from a vertical position to a stowed/transport position by tilting a shaft-mounted cradle (see e.g., Fig. 12). The cradle (133) is pivotally mounted at a lower distal end of the transport vehicle (131) and has a pivot block portion (175, 177 attached to the cradle) that pivots about a shaft (181) that extends through a pivot hole (227, 229) in the elongated vehicle-frame mounted brace (195, 223; see Fig. 4 and ¶0065 describing how the cradle pivots around the front end of the vehicle).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have the transportation device of Berry to have the pivot shafts supported by elongated portions of the vehicle frame as taught by Lang to arrive at the claimed device.  The motivation being to provide a more rigid/robust connection between the load-supporting cradle and the transport vehicle that supports the cradle and its load.
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berry.
	Regarding claims 8-9¸ while Berry discloses that the loaded object can be tilted at an angle (see Fig. 2), it does not specifically recite that the attachment plate is positioned based on the center of gravity of the loaded object or the angle that the object is to be tilted.
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to place to support/attachment plate of the interface device of Berry to ensure the center of gravity of the supported device is borne between the wheels of the transport to improve stability and that the angle of tilt is around 45 degrees, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be ensure the weight of the object being carried is distributed across the wheels to improve stability and control/maneuverability of the vehicle.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Kantor et al. (US 2011/0142199).
	Regarding claim 10, although the device disclosed by Berry is capable of carrying an imaging appliance, Berry does not specifically disclose that the transport vehicle is carrying an imaging appliance and therefore does not provide for the structures associated with an imaging appliance. 
	Kantor teaches an imaging appliance that includes a modified telescoping upright (15) for reducing a height of the imaging appliance in the 20deployed position, the reduced height disposing a rotating scan assembly (90, 100) more proximate to the center of gravity (i.e., when the device is lowered, the top-mounted scanner inherently is moved closer to the center of gravity); 
	wherein the modified telescoping upright includes:  25a truncated lower portion (20) for receiving an upper telescoping portion (30) therewithin; 
	a truncated drive actuator (25) corresponding to the truncated lower portion.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have the transportation device of Berry that is capable of carrying an imaging appliance to carry an imaging appliance having a telescoping top-mounted scanner, such as that taught by Kantor to arrive at the claimed device.  The motivation being to carry a more compactible device to allow for easier entry and exit through doorways and down hallways.
Regarding claims 14, as discussed above with respect to claim 1, Berry discloses a transport vehicle having a transport interface having the recited structures capable of applying a method of transporting an imaging appliance.  Particularly, Berry discloses a method comprising:
attaching a transport interface (16) with a pivoting attachment (64,66) to the underside/base of an object to be transported and that a counterbalance (e.g., motor 22) is mounted to the vehicle. Berry, however, does not specifically recite that the object to be transported is a height-adjustable imaging appliance.
Kantor teaches an imaging appliance (10) having a base (24, along with the underlying floor it is bolted down to) with a height-adjustable upright (15) wherein the upper portion (30) travels down into the lower portion (20).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the transport method of Berry to transport a height-adjustable, bolted-down imaging appliance of Kantor and unbolting the imaging appliance from the floor, thereby truncating the base down to the base plate (24) alone and then lifting via the forks (60) under to the base (24) to arrive at the claimed method.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., making a transported object as compact as possible prior to lifting/transporting) to known devices (e.g., transport devices and telescoping imaging appliances) ready for improvement to yield predictable results (e.g., -------an imaging device that is transported via a single-user transport vehicle).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Kantor, as applied to claim 10 above and further in view of Grommer et al. (US 2012/0146625).
	Regarding claims 11-12, the Berry/Kantor combination, while providing for a device capable of transporting a motorized telescoping imaging appliance, does not specifically recite that the imaging device’s telescoping feature uses a ribbon conductive sensor strip and sensor. 
	Grommer teaches the well-known expedient of using a sensing strip (4.1) for providing position feedback based on varied electrical characteristics (see e.g. ¶0023) to measure the position of a telescoping element (2)	 via a ribbon conductor (6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the telescoping appliance of the Berry/Kantor combination to include the position sensing strip of Grommer to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying a known technique (e.g., -------using a sensor to accurately measure the relative linear position of an adjustable device) to known devices (e.g., telescoping imaging appliances) ready for improvement to yield predictable results (e.g., -------a telescoping arm whose height-adjustment feature can be accurately controlled).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berry in view of Kantor as applied to claim 14 above, and further in view of Lang.
Regarding claim 15, as discussed above with respect to claim 3, Berry does not disclose that the elongated brace includes a pivot hole that supports the cradle’s pivot shaft.
	Lang teaches another transport device that pivots an item from a vertical position to a stowed/transport position by tilting a shaft-mounted cradle (see e.g., Fig. 12). The cradle (133) is pivotally mounted at a lower distal end of the transport vehicle (131) and has a pivot block portion (175, 177 attached to the cradle) that pivots about a shaft (181) that extends through a pivot hole (227, 229) in the elongated vehicle-frame mounted brace (195, 223; see Fig. 4 and ¶0065 describing how the cradle pivots around the front end of the vehicle).
	It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have the transportation device methodology of the Berry/Kantor combination to have the pivot shafts supported by elongated portions of the vehicle frame as taught by Lang to arrive at the claimed device.  The motivation being to provide a more rigid/robust connection between the load-supporting cradle and the transport vehicle that supports the cradle and its load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVE CLEMMONS/Primary Examiner, Art Unit 3618